APPELLANT’S SECOND MOTION FOR REHEARING
McDonald, judge.
Since the delivery of our opinion on appellant’s motion for rehearing a corrected judgment together with an affidavit signed by the trial judge in support thereof, dated subsequent to the perfection of this appeal, has been forwarded to this court reflecting that appellant in fact entered a plea of not guilty instead of a guilty plea. Until this appeal has become final, the trial court is without authority to correct the judgment which forms a part of the record on appeal. Art. 772, Vernon’s Ann.C.C.P.; Parker v. State, 169 Tex.Cr.R. 583, 336 S.W.2d 431; see also Fitch v. State, Tex.Cr.App., 378 S.W.2d 313. Under the authorities cited, the corrected judgment will not be considered.
Appellant’s motion for rehearing is overruled without prejudice to his right to secure, if he can, the entry of a judgment nunc pro tunc by the trial court from which he might again appeal to this Court. Parker v. State, 170 Tex.Cr.R. 570, 342 S.W.2d 764.